Citation Nr: 1045908	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-03 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.L.


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The appellant was in the United States Naval Reserve from March 
24, 1979 to April 1, 1979.  A July 2006 record from the Military 
Sealift Command indicates that the appellant was a civilian 
mariner who resigned in February 1990.  

This issue comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  
In that decision, the RO denied eligibility for VA compensation 
benefits.  

In September 2010, the appellant testified before the undersigned 
at a Board hearing.  A transcript of the hearing has been 
associated with the file.  


FINDINGS OF FACT

1.  The appellant served in the Naval Reserve from March 24 to 
April 1, 1979 and had no period of active duty service.  He did 
not incur a disability during a period of active duty for 
training or inactive duty for training.  

2.  The appellant also was a civilian with Military Sealift 
Command (Merchant Marines) from October 1987 to February 1990.  

3.  The appellant was not a member of the American Merchant 
Marine in Oceangoing Service during the Period of Armed Conflict, 
December 7, 1941, to August 15, 1945.  

4. The appellant is not considered to have performed active 
military, naval, or air service for purposes of VA benefits.  




CONCLUSION OF LAW

The criteria for recognition of the appellant as having basic 
eligibility for VA benefits are not met.  38 U.S.C.A. § 101 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 3.7 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See, Sabonis v. Brown, 6 Vet. App. 426, 430 ( 
1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 5-
2004 (June 23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).  

As this issue hinges on whether the appellant has requisite 
service, the law is dispositive of this appeal.  VCAA notice is 
not applicable.  See, Mason v. Principi, 16 Vet. App. 129 (2002); 
see also Sabonis, 6 Vet. App. (where application of the law to 
the facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit sought).  No 
further action is required pursuant to the VCAA.  

The appellant has contended that he incurred a psychiatric 
disability while serving as a civilian in the Merchant Marines.  
In a November 2005 claim, he said he was in the United States 
Naval Reserve from March 24, 1979 to April 1, 1979 and said he 
had a mental disorder aboard a ship from September 1989 to 
October 1989.  In a December 2006 statement, the appellant said 
he was merchant seaman with the Navy.  A June 1990 letter from 
Military Sealift Command shows the appellant was employed from 
October 1987 to February 1990.  

A December 2008 Personnel Information Exchange System (PIES) 
response confirmed the appellant was in the United States Naval 
Reserve from March 14, 1979 to April 1, 1979.  There was no 
active duty service.  The appellant does not claim and the record 
does not reflect that he incurred disability during active duty 
for training or inactive duty for training in this brief period 
of Reserve service.   

Eligibility for VA benefits is based on statutory and regulatory 
provisions that define an individual's legal status as a Veteran 
of active military, naval or air service.  See 38 U.S.C.A. 
§ 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6 (2010).  In 
addition, laws and regulations provide that certain individuals 
and groups are considered to have performed active military, 
naval, or air service for purposes of VA benefits.  See 38 C.F.R. 
§ 3.7 (2010).  

Active military, naval or air service includes three things: 
active duty; any period of active duty for training during which 
the individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and any period 
of inactive duty during which the individual was disabled or died 
from an injury incurred or aggravated in the line of duty or from 
an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during the training.  
38 U.S.C.A. § 101 (24).  

Under Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 (Nov. 
23, 1977) [P.L. 95-202], the service of certain groups who 
rendered service to the Armed Forces of the United States shall 
be considered "active duty for the purposes of all laws 
administered by the Secretary of Veterans Affairs" if the 
Secretary of Defense designates the group for such consideration 
based upon the factors listed in the statute.  The Secretary of 
Defense delegated these determinations to the Secretary of the 
Air Force, whose determinations can be found under 38 C.F.R. 
§ 3.7.  38 U.S.C.A. § 106 (West 2002).  

Under 38 C.F.R. § 3.7, active military service for individuals in 
the American Merchant Marine includes only oceangoing service 
during periods of armed conflict from December 7, 1941, to August 
15, 1945.  38 C.F.R. § 3.7(x)(15) (2010).  Also, United States 
Merchant Seamen who served on blockade ships in support of 
Operation Mulberry during World War II and American Merchant 
Marines who were in Oceangoing Service during the period of armed 
conflict from December 7, 1941, through August 15, 1945, are 
considered to have had active service.  38 C.F.R. § 3.7(x)(14), 
(15) (2010).  

In this case, the appellant does not contend that he had 
qualifying service from December 1941 to August 1945; rather, he 
asserts that his service in the Merchant Marines during peacetime 
from 1989 to 1990 should considered "active military service."  
However, the Board is bound by the law and regulations, and there 
is no provision of law which accepts such status as valid active 
military service for VA benefits purposes.  

In view of the fact that the appellant had no qualifying military 
service, basic eligibility for VA compensation benefits have not 
been met.  Therefore, because the law is dispositive of the issue 
on appeal, the claim is denied because of lack of entitlement 
under the law.  See, Sabonis, 6 Vet. App. 426.  


ORDER

The appellant fails to meet basic eligibility for VA compensation 
benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


